Case: 19-30689      Document: 00516513959            Page: 1    Date Filed: 10/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 19, 2022
                                      No. 19-30689                         Lyle W. Cayce
                                                                                Clerk

   Calvin Lewis,

                                                               Plaintiff—Appellant,

                                         versus

   Randy Smith, Individually and In His Official Capacity
   as Sheriff of St. Tammany Parish,

                                                               Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:18-CV-4776


   Before Stewart, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Calvin Lewis was terminated from his job as a Captain with the St.
   Tammany       Parish   Sheriff’s    Office     (“STPSO”)     for   violating       its
   anti-fraternization policy after a Facebook post alluded to his relationship
   with a known felon. Lewis brought several constitutional claims against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30689         Document: 00516513959            Page: 2     Date Filed: 10/19/2022




                                         No. 19-30689


   Sheriff Randy Smith, individually and in his official capacity, alleging that his
   termination violated his right to intimate association and equal protection.
   He also alleged that the policy was overbroad and vague. The district court
   dismissed Lewis’s claims under Rule 12(b)(6). We affirm.
                      I. FACTUAL & PROCEDURAL BACKGROUND
          Lewis, who is African American, was an employee of the STPSO from
   1997 until his termination in 2017. According to Lewis, he met Jane Doe 1
   while he was assigned to a work detail in 2007, and they began dating
   thereafter. Lewis and Doe, and Doe’s two children from a previous
   relationship, began living together in May 2010. Lewis’s relationship with
   Doe, who had a past felony conviction at the time the two began dating, was
   open and well known among his colleagues. In January 2017, after having
   been promoted to Captain, Lewis learned of a Facebook post in which
   someone commented that “a newly promoted captain” was living with a
   convicted felon in violation of STPSO policies. Lewis advised Sheriff Smith
   of the post. Several months later, in May 2017, Lewis was called to a meeting
   with internal affairs investigators from the STPSO to discuss his relationship
   with Doe. There, he was informed that if he wanted to continue working for
   the STPSO, he would be required to disassociate from Doe due to her status
   as a convicted felon. Lewis refused to do so and consequently, was terminated
   pursuant to the STPSO’s anti-fraternization policy, which prohibits STPSO




          1
              Lewis uses the name “Jane Doe” for purposes of privacy.




                                               2
Case: 19-30689          Document: 00516513959              Page: 3     Date Filed: 10/19/2022




                                            No. 19-30689


   personnel from engaging in personal relationships or associations with known
   felons. 2
           Lewis brought suit under 42 U.S.C. § 1983, alleging that the
   anti-fraternization policy violated his constitutional rights because (1) as
   applied to Lewis, the policy infringed on his right to personal association and
   privacy in his intimate relationships; (2) the policy is facially overbroad and
   vague; and (3) the policy is selectively enforced in violation of the Due
   Process Clause of the Fourteenth Amendment. 3 Sheriff Smith moved to
   dismiss the suit under Federal Rule of Civil Procedure 12(b)(6), arguing that
   Lewis had failed to state a claim upon which relief could be granted. In his
   opposition responding to the merits of Sheriff Smith’s motion, Lewis stated



           2
               The policy provides in pertinent part:
                     FRATERNIZATION
           a.        Inappropriate public displays of affection at work.
           b.        Romantic or intimate personal or other close relationships be-
                     tween direct supervisors and subordinates.
           c.        Romantic or intimate personal or other close relationships be-
                     tween an employee and a known felon, Transitional Work Pro-
                     gram inmate, or any incarcerated individual.
                                                 ***
                     IMPROPER RELATIONSHIPS BETWEEN DEPUTIES AND
                     INCARCERATED INDIVIDUALS
           Fraternization is also the undertaking of a personal relationship or associ-
           ation, with or without a sexual relationship, by a Deputy with a known
           felon, Work Release person, or any incarcerated individual(s) without the
           express written permission of the Sheriff, or his designee. This includes
           any person held in custodial confinement by arrest or imprisonment.

           3
             Lewis alleged in his complaint that his selective enforcement claim arose under
   the Due Process Clause of the Fifth Amendment, but the district court correctly pointed
   out that such a claim would arise under the Fourteenth Amendment Due Process Clause
   and analyzed it accordingly. We do the same here.




                                                  3
Case: 19-30689       Document: 00516513959           Page: 4     Date Filed: 10/19/2022




                                      No. 19-30689


   in a footnote: “[T]o the extent the Court requires additional factual
   information on these points, Plaintiff respectfully requests leave to amend in
   order to provide that additional factual information.” Later in the opposition,
   Lewis again noted that, if necessary, he could provide additional facts about
   the other individuals who had violated the anti-fraternization policy through
   discovery or an amended complaint.
          The district court granted Sheriff Smith’s motion and dismissed
   Lewis’s claims with prejudice, reasoning that he had failed to state a plausible
   claim of a constitutional violation. The district court’s order did not address
   Lewis’s statements in his opposition regarding amending his complaint,
   resulting in an implicit denial of his request to amend. Lewis filed this appeal.
                             II. STANDARD OF REVIEW
          We conduct a de novo review of the district court’s grant of a motion
   to dismiss. Bass v. Stryker Corp., 669 F.3d 501, 506 (5th Cir. 2012). “All well-
   pleaded facts are accepted as true and viewed in the light most favorable to
   the nonmovant.” Id. (citation omitted). “Dismissal is appropriate when the
   plaintiff has not alleged enough facts to state a claim to relief that is plausible
   on its face or has failed to raise his right to relief above the speculative level.”
   Id. Denial of leave to amend is generally reviewed for an abuse of discretion.
   Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003).
                                   III. DISCUSSION
          On appeal, Lewis argues that the district court erred in holding that
   he failed to a state claim for violation of his constitutional right to intimate
   association. He also re-urges his arguments that the policy is facially
   overbroad and vague and that it was selectively enforced against him. Last,




                                            4
Case: 19-30689        Document: 00516513959              Page: 5       Date Filed: 10/19/2022




                                          No. 19-30689


   he asserts that the district court erred in denying his request for leave to
   amend his complaint. 4 We address each argument in turn.
           “To pursue a claim under [42 U.S.C.] § 1983, a ‘plaintiff[ ] must (1)
   allege a violation of rights secured by the Constitution or laws of the United
   States and (2) demonstrate that the alleged deprivation was committed by a
   person acting under color of state law[.]’” Sw. Bell Tel., LP v. City of Houston,
   529 F.3d 257, 260 (5th Cir. 2008) (citation omitted). Section 1983 “confers
   no substantive rights, but merely provides a remedy for the violation[.]” Id.
           A. Right to Intimate Association
           “Though not expressly included in the text of the amendment,
   [i]mplicit in the right to engage in First Amendment-protected activities is a
   corresponding right to associate with others in pursuit of a wide variety of
   political, social, economic, educational, religious, and cultural ends.” Mote v.
   Walthall, 902 F.3d 500, 506 (5th Cir. 2018) (internal quotation marks and
   citations omitted). Two classes of associations have been identified by the
   Supreme Court as being protected by the First Amendment: expressive
   associations and intimate associations. Id. While expressive association
   emanates from the First Amendment’s protections of expression, intimate
   association primarily derives from the fundamental right to personal liberty
   and the resulting “freedom to choose ‘to enter into and maintain certain
   intimate human relationships.’” Kipps v. Caillier, 205 F.3d 203, 205 (5th Cir.
   2000) (quoting Roberts v. United States Jaycees, 468 U.S. 609, 617–18 (1984));
   see also Anderson v. City of LaVergne, 371 F.3d 879, 881 (6th Cir. 2004) (“The


           4
              Although Lewis lists in his statement of issues that the district court erred in
   holding that Sheriff Smith was entitled to qualified immunity, he fails to brief an argument
   on this assignment of error. Consequently, we consider the issue waived and do not address
   it herein. See Arnone v. Cnty. of Dall. Cnty., 29 F.4th 262, 265 (5th Cir. 2022) (“[F]ailure
   adequately to brief an issue on appeal constitutes waiver of that argument.”).




                                                5
Case: 19-30689         Document: 00516513959              Page: 6       Date Filed: 10/19/2022




                                          No. 19-30689


   Constitution protects two distinct types of association: (1) freedom of
   expressive association, protected by the First Amendment, and (2) freedom
   of intimate association, a privacy interest derived from the Due Process
   Clause of the Fourteenth Amendment but also related to the First
   Amendment.”). This court has acknowledged that “family relationships”
   are “[a]t the foundation of this right to intimate association,” because these
   relationships “by their nature, involve deep attachments and commitments
   to the necessarily few other individuals with whom one shares not only a
   special community of thoughts, experiences, and beliefs but also distinctively
   personal aspects of one’s life.” Kipps, 205 F.3d at 205.
           Due to the “marriage-like status” of Lewis and Doe’s relationship,
   the district court analyzed Lewis’s claim that his constitutional right to
   intimate association was violated under the jurisprudence applicable to the
   right of marriage. 5 We do the same here. “The right to marry is both a
   fundamental substantive due process and associational right.” Montgomery v.
   Carr, 101 F.3d 1117, 1124 (6th Cir. 1996) (citing Loving v. Virginia, 388 U.S.
   1, 12 (1967); Roberts, 468 U.S. at 619). In determining the level of scrutiny
   applicable to governmental action alleged to infringe upon the right of
   marriage, we employ a two-step analysis: “first, a court must ask whether the
   policy or action is a direct or substantial interference with the right of
   marriage; second, if the policy or action is a direct and substantial
   interference with the right of marriage, apply strict scrutiny, otherwise apply
   rational basis scrutiny.” Id.



           5
              Though Lewis and Doe are not married, Lewis alleges that they have a
   constitutionally protected relationship because they have cohabited for more than eight
   years and he is involved in raising her children. Sheriff Smith does not dispute that Lewis’s
   relationship with Doe is constitutionally protected and the district court declined to hold
   otherwise.




                                                6
Case: 19-30689          Document: 00516513959              Page: 7   Date Filed: 10/19/2022




                                            No. 19-30689


          Lewis argues that strict scrutiny must be applied to the policy while
   Sheriff Smith counters that rational basis review applies. The district court
   agreed with Sheriff Smith and concluded that rational basis scrutiny applies.
   In doing so, the district court reasoned that the policy “does not place a
   ‘direct and substantial’ burden on the right to intimate relationships because
   it does not completely prohibit one class of people from being with another.”
   In other words, the policy only incidentally affects the right to intimate
   association because it requires employees who violate the policy to relinquish
   their jobs but does not prohibit the relationship itself. We agree with this
   reasoning given that it comports with the Supreme Court’s guidance as
   described in Montgomery. See Montgomery, 101 F.3d at 1124 (“Two examples
   of ‘direct and substantial’ burdens on the right of marriage derive from the
   facts of Loving [6] and Zablocki.[7] In Loving, the anti-miscegenation statute at
   issue was a ‘direct and substantial’ burden on the right of marriage because
   it absolutely prohibited individuals of different races from marrying. In
   Zablocki, the burden on marriage was ‘direct and substantial’ because the
   Wisconsin statute in that case required non-custodial parents, who were
   obliged to support their minor children, to obtain court permission if they
   wanted to marry[.]”). Moreover, as the Supreme Court explains in Zablocki,
   not all regulations are “direct and substantial”:
                 By reaffirming the fundamental character of the right
                 to marry, we do not mean to suggest that every state
                 regulation which relates in any way to the incidents of
                 or prerequisites for marriage must be subjected to
                 rigorous scrutiny. To the contrary, reasonable
                 regulations that do not significantly interfere with
                 decisions to enter into the marital relationship may


          6
              Loving v. Virginia, 388 U.S. 1, 12 (1967).
          7
              Zablocki v. Redhail, 434 U.S. 374, 388 (1978).




                                                  7
Case: 19-30689      Document: 00516513959           Page: 8    Date Filed: 10/19/2022




                                     No. 19-30689


              legitimately be imposed. The statutory classification at
              issue here, however, clearly does interfere directly and
              substantially with the right to marry . . . When a
              statutory classification significantly interferes with the
              exercise of a fundamental right, it cannot be upheld
              unless it is supported by sufficiently important state
              interests and is closely tailored to effectuate only those
              interests.

   Zablocki, 434 U.S. at 386–87 (citations omitted).
          Under the deferential rational basis test, we ask “whether a rational
   relationship exists between the [policy] and a conceivable legitimate
   objective.” Simi Inv. Co. v. Harris Cty., 236 F.3d 240, 251 (5th Cir. 2000). In
   this case, the answer is yes. As the district court explained, “[t]he STPSO’s
   legitimate interests in preventing its officers from placing themselves in
   compromising positions and in preserving the STPSO’s reputation in the
   public and in the law enforcement community are reasonably advanced by
   the anti- fraternization policy and therefore are sufficient to uphold the policy
   under the rational basis test.” This is especially true for senior officers like
   Lewis whose conduct reflects on the reputation and integrity of the office.
   Accordingly, we hold that the district court did not err in holding that Lewis
   failed to state a claim for violation of his constitutional right to intimate
   association.
          B. Overbreadth
          The Supreme Court has explained that “a law may be invalidated as
   overbroad if ‘a substantial number of its applications are unconstitutional,
   judged in relation to the statute’s plainly legitimate sweep.’” United States v.
   Stevens, 559 U.S. 460, 473 (2010) (quoting Wash. State Grange v. Wash. State
   Republican Party, 552 U.S. 442, 449 n.6 (2008)).




                                          8
Case: 19-30689       Document: 00516513959           Page: 9   Date Filed: 10/19/2022




                                      No. 19-30689


            Lewis asserted below, and urges on appeal, that the policy is facially
   overbroad. The district court determined that Lewis’s complaint failed to
   state a claim of unconstitutional overbreadth because its allegations were
   “nothing more than formulaic legal conclusions” that were “devoid of any
   facts.” Our review of Lewis’s complaint leads us to the same conclusion.
   Other than stating that the policy is overbroad and for that reason
   unconstitutional, Lewis has provided no meaningful analysis of this
   argument. The district court did not err in dismissing Lewis’s overbreadth
   claim.
            C. Vagueness
            This court has explained that “[v]ague statutes violate due process,
   because laws must ‘give the person of ordinary intelligence a reasonable
   opportunity to know what is prohibited, so that he may act accordingly.’”
   Ford Motor Co. v. Tex. Dept. of Transp., 264 F.3d 493, 509 (5th Cir. 2001)
   (quoting Grayned v. City of Rockford, 408 U.S. 104, 108 (1972)). “A statute is
   not unconstitutionally vague merely because a company or an individual can
   raise uncertainty about its application to the facts of their case,” but “only
   where no standard of conduct is outlined at all; when no core of prohibited
   activity is defined.” Id. (citation omitted). A law is void for vagueness only if
   it “commands compliance in terms so vague and indefinite as really to be no
   rule or standard at all or if it is substantially incomprehensible.” Id. at 507
   (internal quotation marks and citation omitted).
            According to Lewis, the policy is vague because it “invite[s] arbitrary
   enforcement given the way [it is] written.” He contends that the policy fails
   to adequately define its terms and that no standard of conduct is specified.
   We disagree. The policy is clear in prohibiting close relationships between
   STPSO employees and felons, by banning “[r]omantic or intimate personal
   or other close relationships between an employee and a known felon”




                                           9
Case: 19-30689     Document: 00516513959            Page: 10   Date Filed: 10/19/2022




                                     No. 19-30689


   including “the undertaking of a personal relationship or association, with or
   without a sexual relationship, by a Deputy with a known felon.” These terms
   are certainly not “substantially incomprehensible.” Id. at 507. Moreover,
   Lewis’s vagueness claim carries little weight because the policy clearly
   applies to his relationship with Doe. See Roark & Hardee LP v. City of Austin,
   522 F.3d 533, 546 (5th Cir. 2008) (“[A] reviewing court should ‘examine the
   complainant’s conduct before analyzing other hypothetical applications of
   the law’ because ‘a plaintiff who engages in some conduct that is clearly
   proscribed cannot complain of the vagueness of the law as applied to the
   conduct of others.’” (quoting Village of Hoffman Estates v. Flipside, Hoffman
   Estates, Inc., 455 U.S. 489, 497 (1982)). For these reasons, we conclude that
   the district court did not err in dismissing Lewis’s vagueness claim.
          D. Selective Enforcement
          “[T]o successfully bring a selective prosecution or enforcement
   claim, a plaintiff must prove that the government official’s acts were
   motivated by improper considerations, such as race, religion, or the desire to
   prevent the exercise of a constitutional right.” Bryan v. City of Madison, 213
   F.3d 267, 277 (5th Cir. 2000). “[T]he conscious exercise of some selectivity
   in enforcement is not in itself a federal constitutional violation.” Allred’s
   Produce v. U.S. Dep’t of Agric., 178 F.3d 743, 748 (5th Cir. 1999) (quoting
   Oyler v. Boles, 368 U.S. 448, 456 (1962)). “Rather, it must be shown that the
   selective enforcement was deliberately based upon an unjustifiable standard
   such as race, religion, or other arbitrary classification.” Id. (internal
   quotation marks and citation omitted).
          Lewis’s complaint alleges that several other STPSO employees are
   engaged in relationships and associations that violate the policy but that these
   employees were not terminated or disciplined. Lewis also alleges that the
   “decision to enforce the policy against [him] was arbitrary, motivated by the




                                         10
Case: 19-30689      Document: 00516513959            Page: 11    Date Filed: 10/19/2022




                                      No. 19-30689


   desire to prevent [him] from exercising his constitutional rights, and/or
   because of [his] race (African American).” As the district court points out,
   however, Lewis’s complaint does not describe the types of associations at
   issue in those other cases, the jobs held by the other STPSO personnel, or
   any other relevant details. In essence, Lewis has made no factual, non-
   conclusory allegations that could lead to the conclusion that one motivation
   for Sheriff Smith’s enforcement of the policy against him was either his race
   or his exercise of a fundamental constitutional right. For these reasons, we
   conclude that the district court properly dismissed Lewis’s selective
   enforcement claim.
          E. Leave to Amend
          Courts examine five considerations in determining “whether to grant
   a party leave to amend a complaint: (1) undue delay, (2) bad faith or dilatory
   motive, (3) repeated failure to cure deficiencies by previous amendments, (4)
   undue prejudice to the opposing party, and (5) futility of the amendment.”
   Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004). “A court should
   freely give leave to amend when justice so requires, FED. R. CIV. P.
   15(a)(2), but a movant must give the court at least some notice of what his or
   her amendments would be and how those amendments would cure the initial
   complaint’s defects.” Scott v. U.S. Bank Nat’l Ass’n, 16 F.4th 1204, 1209
   (5th Cir. 2021). In Scott, this court held that a district court does not abuse its
   discretion in denying a motion to amend when the movant fails to offer any
   grounds as to why leave should be granted or how deficiencies in his
   complaint could be corrected. Id.
          Lewis argued that the district court erred in failing to address his
   request to amend his complaint. As a preliminary matter, we note that Lewis




                                           11
Case: 19-30689         Document: 00516513959                Page: 12       Date Filed: 10/19/2022




                                            No. 19-30689


   never filed a motion to amend. 8 Instead, he stated in a footnote in his
   opposition to Sheriff Smith’s motion to dismiss that “to the extent the Court
   requires additional factual information . . . Plaintiff respectfully requests
   leave to amend in order to provide that additional factual information.” Later
   in the opposition, Lewis stated:
           To the extent further factual allegations are necessary, such as
           the identity and race of the other persons that are in violation
           of the policies but have not been terminated, such information
           can either be provided to Defendants through discovery . . . or
           can be supplied to this Court through an Amended Complaint.

   Then, toward the end of his opposition, Lewis requested leave to amend
   citing the general law under Rule 15 that applies when courts consider such
   requests. See FED. R. CIV. P. 15 (a)(2).
           Although Lewis articulates an explanation of how Rule 15 applies to
   leave requests and explains that he can provide additional information if
   necessary, he failed to provide any facts in the district court that would
   support his claims if he was granted leave to amend. As a practical matter,
   Lewis appears to take the position that his pleadings are sufficient but that he
   can provide more detail if necessary. Because Lewis failed to offer any
   grounds to the district court as to why leave to amend should be granted or
   as to how the deficiencies in his complaint could be corrected, we conclude
   that the district court did not abuse its discretion in implicitly denying his
   leave request. See Scott, 16 F.4th at 1209.




           8
             As Sheriff Smith points out, the record reflects that he filed the motion to dismiss
   in July 2018, but the district court did not rule on the motion until over a year later in August
   2019. There was ample time for Lewis to file a motion to amend during this time period,
   but he failed to do so.




                                                  12
Case: 19-30689   Document: 00516513959          Page: 13   Date Filed: 10/19/2022




                                 No. 19-30689


                              IV. CONCLUSION
         For the foregoing reasons, the district court’s judgment dismissing
   Lewis’s suit is AFFIRMED.




                                      13
Case: 19-30689     Document: 00516513959           Page: 14   Date Filed: 10/19/2022




                                    No. 19-30689


   James L. Dennis, Circuit Judge, concurring in part and dissenting in part:
          Calvin Lewis joined the St. Tammany Parish Sheriff’s Office
   (STPSO) as a reserve deputy in 1997. Over the span of his career, he was
   promoted several times, ultimately to the rank of captain, and received
   numerous commendations and positive evaluations along the way—
   including being awarded Deputy of the Year in 2001 and the Medal of Valor
   in 2014. In 2007, Lewis began a romantic relationship with Jane Doe. In
   2010, Lewis, Doe, and Doe’s two children (then 2 and 5 years old) moved in
   together. Since then, Lewis has raised Doe’s children as his own.
          In 2017, someone posted on Facebook that “a newly promoted
   captain” was living with a convicted felon. Doe had a felony conviction from
   several years prior to the start of her relationship with Lewis. Under the
   STPSO’s fraternization policy, employees are prohibited from maintaining
   “[r]omantic or intimate personal or other close relationships” with any
   “known felon, Transitional Work Program inmate, or any incarcerated
   individual.” After reviewing the Facebook post, Lewis immediately notified
   St. Tammany Parish sheriff Randy Smith. Several months later, Lewis was
   called into a meeting with one of his superiors and two officials from the
   STPSO internal affairs department. They gave Lewis a choice: permanently
   and completely sever all ties with Doe (and with the children he had helped
   raise), or face termination. He refused to—in his words—“sacrifice his
   family.” He was fired on May 19, 2017.
          Lewis brought this action against Sheriff Smith in both his individual
   and official capacities. He alleges that STPSO’s fraternization policy, as
   applied to his relationship with Doe and her children, violated his
   constitutional right to intimate association. In addition, Lewis, who is
   African American, alleges that the policy is selectively enforced. As evidence
   of this, he claims that Sheriff Smith is himself engaged in an “association”




                                         14
Case: 19-30689        Document: 00516513959               Page: 15       Date Filed: 10/19/2022




                                          No. 19-30689


   with someone believed to be a convicted felon. Lewis also alleges that
   “several other current employees” of the STPSO are engaged in
   relationships or associations that violate policy, but that these employees
   have not been disciplined or terminated. Lewis stated in response to Smith’s
   motion to dismiss that he could provide the identities and races of these other
   individuals in an amended complaint.
           We must decide whether Lewis plausibly alleged that the STPSO
   violated his constitutional rights by insisting that he dissociate from Doe, and
   from the children that he raised with her, as a condition of his continued
   employment. The majority, applying rational basis review, says that he did
   not. I believe he has. I would apply heightened scrutiny and reverse the
   district’s courts dismissal of this claim.
           Separately, I believe it was an abuse of discretion for the lower court
   to deny Lewis’s motion to amend his complaint.                      The information he
   proposed to include in his amended complaint cut to the very heart of his
   selective-enforcement claim.             He should not have been denied the
   opportunity to present that information.
           For those reasons, I dissent in part. 1




           1
             I agree with the majority that Lewis’s overbreadth and vagueness challenges fail.
   I also agree that Lewis’s selective-enforcement claim, as pleaded, failed to state a claim for
   relief; however, as noted below, I would reverse the district court’s denial of leave to amend
   the complaint to provide further factual support for this claim. Finally, I agree with Smith
   that Lewis forfeited any challenge to the district court’s dismissal on qualified immunity
   grounds of his individual-capacity claims.




                                                15
Case: 19-30689       Document: 00516513959              Page: 16      Date Filed: 10/19/2022




                                         No. 19-30689


                                               I.
           “The fundamental liberties protected by [the Due Process] Clause …
   extend to certain personal choices central to individual dignity and
   autonomy, including intimate choices that define personal identity and
   beliefs.” Obergefell v. Hodges, 576 U.S. 644, 663 (2015) (citing Eisenstadt v.
   Baird, 405 U.S. 438 (1972); Griswold v. Connecticut, 381 U.S. 479 (1965)).
   This “fundamental ‘right of privacy’ implicit in the Fourteenth
   Amendment’s Due Process Clause” includes, among other rights, “the right
   to marry,” Zablocki v. Redhail, 434 U.S. 374, 384 (1978), because “the right
   to personal choice regarding marriage is inherent in the concept of individual
   autonomy,” Obergefell, 576 U.S. at 665. More generally, the liberty protected
   by the Due Process Clause includes “the right to intimate association, the
   freedom to choose ‘to enter into and maintain certain intimate human
   relationships.’” Kipps v. Caillier, 205 F.3d 203, 205 (5th Cir. 2000), cert.
   denied, 531 U.S. 816 (2000) (quoting Roberts v. United States Jaycees, 468 U.S.
   609, 617-18 (1984)). “Supreme Court precedent with respect to intimate
   association can be synthesized as a continuum with ‘family relationships’ at
   one end, receiving the most protection, and arms length relationships, like a
   business acquaintance, at the other end[.]” Id. (quoting Roberts, 468 U.S. at
   620).
           Lewis’s relationship with Doe and her children sits comfortably on the
   “family relationship” end of this spectrum. Though unmarried in the eyes
   of the State of Louisiana, 2 Lewis and Doe expressed their commitment to one
   another by cohabiting for many years—an arrangement that has provided
   “permanency and stability” for the children they raise together. Obergefell,


           2
             Parties cannot enter into a common-law marriage in Louisiana, though common-
   law marriages validly formed elsewhere are recognized. See Succession of Marinoni, 177 La.
   592, 610 (La. 1933); State v. Williams, 688 So.2d 1277, 1281 (La. App. 1997).




                                              16
Case: 19-30689          Document: 00516513959               Page: 17       Date Filed: 10/19/2022




                                            No. 19-30689


   576 U.S. at 668 (citing the rearing of children, whether biological or not, as
   “a central premise” of marriage).                   Significantly, Smith forfeited any
   argument that Lewis and Doe’s relationship is entitled to less constitutional
   protection than a marriage. Thus, I agree with my colleagues and the district
   court that Lewis’s relationship with Doe must be analyzed as a “marriage-
   like” intimate association deserving of just as much protection under the
   Fourteenth Amendment as any official marriage. Ante, at 6.
           Because, for present purposes, we analyze Lewis’s and Doe’s
   relationship as a “marriage,” we must decide what level of scrutiny to apply
   to a condition of state employment that restricts an employee’s right to
   marry. My colleagues apply rational basis review, reasoning that the STPSO
   did “not prohibit the relationship itself”; it merely “require[d] [Lewis] to
   relinquish [his] job.” Ante, at 7.
           In my view, a more searching inquiry is required. The majority’s
   approach would create an anomaly in the law, whereby the right to marry is
   afforded less constitutional protection than other fundamental liberties.
   Courts apply heightened scrutiny—or, at least, some form of interest-
   balancing test—when a government employer burdens or retaliates against
   an employee because of his or her religious exercise, 3 speech or testimony on
   matters of public concern, 4 political activities, 5 educational decisions for his
   or her child, 6 or decision to breastfeed. 7 But when it comes to marriage—


           3
               Kennedy v. Bremerton School Dist., 142 S. Ct. 2407, 2421-23, 2426 (2022).
           4
            Pickering, 391 U.S. at 568; Reeves v. Claiborne Cty. Bd. of Educ., 828 F.2d 1096,
   1099-1101 (5th Cir. 1987); Bickel v. Burkhart, 632 F.2d 1251, 1256-57 (5th Cir. Unit A 1980).
           5
               Brady v. Fort Bend County, 145 F.3d 691, 706-710 (5th Cir. 1998).
           6
             Fyfe v. Curlee, 902 F.2d 401, 404-06 (5th Cir. 1990), cert. denied sub nom. Curlee v.
   Fyfe, 498 U.S. 940 (1990); Brantley v. Surles, 718 F.2d 1354, 1359 (5th Cir. 1983).
           7
               Dike v. School Bd. of Orange Co., Fla., 650 F.2d 783 (5th Cir. Unit B 1981).




                                                  17
Case: 19-30689     Document: 00516513959            Page: 18   Date Filed: 10/19/2022




                                     No. 19-30689


   one of the most fundamental rights of all—the majority will do no more than
   ask whether the employment policy is rationally related to a conceivable
   legitimate objective, without balancing those objectives against the
   employee’s profound liberty interests.      Ante, at 8. This double standard
   relegates marriage to the status of a second-class right. That cannot be. See
   Obergefell, 576 U.S. at 666 (“[I]t would be contradictory ‘to recognize a right
   of privacy with respect to other matters of family life and not with respect to
   the decision to enter the relationship that is the foundation of the family in
   our society.’”) (quoting Zablocki, 434 U.S. at 386); Zablocki, 434 U.S. at 384
   (“[T]he right ‘to marry, establish a home and bring up children’ is a central
   part of the liberty protected by the Due Process Clause”) (quoting Meyer v.
   Nebraska, 262 U.S. 390, 399 (1923)); Loving v. Virginia, 388 U.S. 1, 12 (1967)
   (“Marriage is one of the ‘basic civil rights of man,’ fundamental to our very
   existence and survival”) (quoting Skinner v. State of Okl. ex rel. Williamson,
   316 U.S. 535, 541 (1942)); Griswold, 381 U.S. at 486 (“Marriage is a coming
   together for better or worse, hopefully enduring, and intimate to the degree
   of being sacred. … [I]t is an association for as noble a purpose as any involved
   in our prior decisions.”).
          In applying rational basis review, the majority purports to follow the
   Supreme Court’s directive in Zablocki that “reasonable regulations that do
   not significantly interfere with decisions to enter into the marital relationship
   may legitimately be imposed.” 434 U.S. at 386. But this proposition does
   not tell us much—only that there are some regulations whose effect on
   marriage is so incidental that they are not constitutionally suspect. What
   might such a regulation actually look like? Zablocki offered just one example:
   the Social Security Act provision in Califano v. Jobst, 434 U.S. 47 (1977),
   under which benefits could be terminated if a beneficiary married someone
   who was not eligible for benefits. See Zablocki, 434 U.S. at 386 (citing Jobst,
   supra). That is a far cry from the outright loss of livelihood that accompanies




                                          18
Case: 19-30689     Document: 00516513959            Page: 19     Date Filed: 10/19/2022




                                     No. 19-30689


   one’s loss of employment. The critical difference between Jobst and this case
   is that the statutory withdrawal of Social Security benefits in Jobst was not
   designed to discourage anyone from marrying.             Instead, as the Court
   explained, it was an acknowledgment—grounded in “[b]oth tradition and
   common experience”—that when a person eligible for Social Security
   marries one who is not eligible, it will usually (but not always) correspond to
   an improvement in that person’s station. 434 U.S. at 53–54 (“[I]t was
   rational for Congress to assume that marital status is a relevant test of
   probable dependency[.]”). Here, by contrast, the fraternization policy is
   specifically intended to prohibit certain intimate associations (including
   marriages) among STPSO employees. Indeed, that is the only conceivable
   objective of the policy.
          This case is closer to Zablocki itself than it is to Jobst. In Zablocki, the
   Court struck down a Wisconsin statute requiring those with outstanding
   child support obligations to seek court permission to marry. See 434 U.S. at
   375. Such permission could only be granted if the applicant proved that they
   were in compliance with the support obligation and that the children covered
   by the support obligation were not likely to become “public charges.” Id.
   Like the fraternization policy here, the purpose of the statute in Zablocki was
   to prevent some people from marrying. Distinguishing Jobst, the Court
   explained that Wisconsin’s statute “interfere[d] directly and substantially
   with the right to marry.” Id. at 387. The Court acknowledged that some
   individuals would be able “to meet the statute’s requirements.” Id. Those
   individuals, however, would still “suffer a serious intrusion into their
   freedom of choice in an area”—marriage—“in which we have held such
   freedom to be fundamental.” Id.
          That logic ought to control here. If merely being required to pay off
   one’s existing child support obligations amounts to a “direct[] and
   substantial[]” interference triggering heightened scrutiny, then why would



                                           19
Case: 19-30689     Document: 00516513959            Page: 20    Date Filed: 10/19/2022




                                     No. 19-30689


   that not also be true for the threatened loss of a job? The latter is typically
   much more financially catastrophic than the former.
          The majority also cites with approval a passage from the district
   court’s opinion that the STPSO’s fraternization policy “does not place a
   ‘direct and substantial’ burden on the right to intimate relationships because
   it does not completely prohibit one class of people from being with another.”
   Ante, at 7. In a similar vein, Sheriff Smith argues that “Government action
   is deemed to have ‘direct and substantial’ burdens on intimate association
   only where a large portion of those affected by the rule are absolutely or largely
   prevented from forming intimate associations, or where those affected by the
   rule are absolutely or largely prevented from forming intimate associations
   with a large portion of the otherwise eligible population of people with whom they
   could form intimate associations.” Appellee Br., Dkt No. 27, at 15-16
   (quoting Beecham v. Henderson Cty., Tenn., 422 F.3d 372, 376 (6th Cir. 2005).
   (emphases added; brackets omitted)). Smith, the district court, and my
   colleagues all seem to imply that a policy preventing an employee from
   marrying a specific person or a small number of people need not be strictly
   scrutinized—presumably, because there would remain a “class” or “large
   portion of the otherwise eligible population” available to marry.
          In my view, this population-centric approach demeans the “bilateral
   loyalty” that lies at the core of marriage. Griswold, 381 U.S. at 486. It is no
   more correct to say that Lewis was not substantially burdened because he
   could marry a person without a felony record instead of Doe, than it would
   be to say that Richard Loving was not substantially burdened because he
   could have married a white woman instead of Mildred Loving, or that James
   Obergefell was not substantially burdened because he could have married a
   woman instead of John Arthur. See Obergefell, 576 U.S. at 658; Loving, 388




                                          20
Case: 19-30689       Document: 00516513959              Page: 21      Date Filed: 10/19/2022




                                         No. 19-30689


   U.S. at 12. 8 Freedom to marry is inseparable from the freedom to choose
   whom to marry. See Obergefell, 576 U.S. at 667 (“The right to marry …
   dignifies couples who ‘wish to define themselves by their commitment to
   each other.’”) (quoting United States v. Windsor, 570 U.S. 744, 763 (2013));
   Riker v. Lemmon, 798 F.3d 546, 555-56 (7th Cir. 2015) (“The right to marry
   includes the right to select one’s spouse. The proper inquiry, therefore, is
   whether [the plaintiff] was prohibited from marrying the spouse of her
   choosing.”) (internal citations and footnote omitted). Our role as a court is
   not to evaluate Lewis’s selection of a romantic partner, but only to assure
   that it receives the constitutional protection it is due.
           For these reasons, I believe Lewis’s official-capacity claim against
   Smith for violating his right to intimate association must be analyzed under
   heightened scrutiny. I express no view as to whether the STPSO’s actions
   could ultimately satisfy this form of scrutiny. The interests identified by the
   district court—“preventing [the STPSO’s] officers from placing themselves
   in compromising positions” and “preserving the STPSO’s reputation in the
   public and in the law enforcement community”—are certainly important.
   Whether the fraternization policy, as applied to Lewis, is sufficiently tailored
   to those interests is a closer question that would require further factual
   development to answer. Because this case is still at the pleadings stage, I
   would hold that the district court erred in dismissing this claim.




           8
              I do not mean to imply that the STPSO’s fraternization policy is as egregiously
   unconstitutional as the laws that were struck down in Loving and Obergefell. I mean only
   to illustrate that, when the state prevents an individual from marrying his or her chosen
   spouse, it is no answer to say that he or she might theoretically be able to marry someone
   else.




                                              21
Case: 19-30689       Document: 00516513959          Page: 22   Date Filed: 10/19/2022




                                     No. 19-30689


                                          II.
          In addition to his intimate-association claim, Lewis alleged that the
   STPSO selectively enforced its own policy and discriminated against Lewis
   because of his race. The district court dismissed this claim on the supposed
   ground that Lewis failed to plead the identities, positions/ranks, and races of
   other STPSO employees against whom the fraternization policy was not
   enforced. But in doing so, the court ignored (and thereby constructively
   denied) Lewis’s request to amend the complaint to provide “the identity and
   race of the other persons that are in violation of the policies but have not been
   terminated.” In other words, the court deprived Lewis of an opportunity to
   cure the very defect upon which it dismissed his complaint. I would hold that
   this was error.
          “Leave to amend is not automatic, but a district court needs a
   substantial reason to deny a party’s request for leave to amend.” N. Cypress
   Med. Ctr. Operating Co., Limited v. Aetna Life Ins. Co., 898 F.3d 461, 477 (5th
   Cir. 2018) (internal quotation marks omitted) (quoting Marucci Sports,
   L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014)).
   Here, the district court articulated no reasons, substantial or otherwise. It
   simply dismissed the complaint without so much as addressing Lewis’s
   request—a practice disapproved by our Court. See id. at 478 (“In light of the
   presumption in favor of allowing pleading amendments, courts of appeals
   routinely hold that a district court’s failure to provide an adequate
   explanation to support its denial of leave to amend justifies reversal. This
   court has a strong preference for explicit reasons[.]”) (emphasis in original;
   internal quotation marks omitted) (quoting Mayeux v. Louisiana Health
   Service and Indem. Co., 376 F.3d 420, 426 (5th Cir. 2004)).
          Adding insult to injury, the court faulted Lewis for failing to provide
   the very information that he sought to add to his amended complaint. In




                                          22
Case: 19-30689     Document: 00516513959            Page: 23   Date Filed: 10/19/2022




                                     No. 19-30689


   connection with his request, Lewis stated that he knew of at least six other
   STPSO employees who had a relationship or association with a known felon
   and that Smith himself hired a felon as an Administrative Assistant. As Lewis
   explained, he omitted this information in his original complaint “to protect
   the privacy of the third parties at issue.” He should not now be penalized for
   that good-faith (if perhaps unnecessary) gesture. “The Federal Rules reject
   the approach that pleading is a game of skill in which one misstep by counsel
   may be decisive to the outcome.” Foman v. Davis, 371 U.S. 178, 181-82
   (1962).
          I am at a loss to understand why the district court declined to take the
   small step of allowing Lewis to supply this information, or why the majority
   blesses that decision here. My colleagues’ reliance on Scott v. U.S. Bank
   Nat’l Ass’n, 16 F.4th 1204 (5th Cir. 2021), is, in my view, misguided. There,
   the plaintiff’s request stated in full: “Plaintiff asserts that his original
   complaint is sufficient to state a claim and should survive Defendant’s
   12(b)(6) motion.      Should this Court disagree, Plaintiff requests the
   opportunity to amend his complaint in accordance with the federal and local
   rules.” Id. at 1209. A district court does not abuse its discretion when it
   denies a boilerplate request like the one in Scott, because such requests
   provide insufficient detail for the court to determine whether an amendment
   would be futile. Here, by contrast, Lewis articulated the type of information
   that he wished to provide, and gave a wholly innocent reason for his failure
   to present it in his original complaint.
          A plaintiff asserting race discrimination should freely be given leave to
   plead the identities and races of his comparators. In this case, there is no
   dispute that Lewis could have stated a prima facie claim of racial
   discrimination by alleging that there were comparable, non-black employees
   of the STPSO who violated the fraternization policy yet were not terminated.
   Indeed, this information was so crucial to his selective-enforcement claim



                                          23
Case: 19-30689     Document: 00516513959           Page: 24    Date Filed: 10/19/2022




                                    No. 19-30689


   that denying him an opportunity to plead it was tantamount to a refusal by
   the district court to evaluate his claim on the merits at all. This was an abuse
   of discretion. “Rule 15(a) declares that leave to amend ‘shall be freely given
   when justice so requires’; this mandate is to be heeded.” Foman, 371 U.S. at
   182.
                                        ***
          For these reasons, I respectfully dissent in part.




                                         24